NO. 12-17-00233-CV

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

JOHN FORRESTER,                                  §      APPEAL FROM THE 115TH
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

RON MEISSNER AND CONNIE
MEISSNER,                                        §      UPSHUR COUNTY, TEXAS
APPELLEES

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed for want of jurisdiction. The trial court’s judgment was
signed on April 12, 2017. Under the rules of appellate procedure, the notice of appeal must be
filed within thirty days after the judgment is signed. See TEX. R. APP. P. 26.1. Appellant filed a
motion for new trial on May 12. See TEX. R. APP. P. 26.1(a). Thus, Appellant’s notice of appeal
was due on or before July 11. Appellant filed his notice of appeal on July 17, thus, it was
untimely.
       Rule 26.3 provides that a motion to extend the time for filing a notice of appeal must be
filed within fifteen days after the deadline for filing the notice of appeal. TEX. R. APP. P. 26.3.
On July 28, this Court notified Appellant that the information received in this appeal does not
show the jurisdiction of this Court, i.e., there is no timely notice of appeal. See TEX. R. APP. P.
26.1, 37.1. However, Appellant was further notified that, pursuant to Rule 26.3 and Verburgt v.
Dorner, 959 S.W.2d 615 (Tex. 1997), we would imply a motion to extend time for filing the
notice of appeal. We informed Appellant that Rule 26.3 requires a motion complying with Rule
10.5(b). See TEX. R. APP. P. 10.5(b), 26.3(b). Thus, we notified Appellant that the appeal would
be dismissed for want of jurisdiction unless on or before August 7, 2017, Appellant informed this
Court, in writing, of facts that reasonably explained his need for an extension of time to file the
notice of appeal. See TEX. R. APP. P. 42.3. The deadline for responding to this Court’s notice
has expired, and Appellant has not responded to the notice.
         Because this court is not authorized to extend the time for perfecting an appeal except as
provided by Texas Rules of Appellate Procedure 26.1 and 26.3, the appeal is dismissed for want
of jurisdiction.1 See TEX. R. APP. P. 42.3(a).
Opinion delivered August 9, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                    (PUBLISH)




         1 We also note that, on July 28, 2017, the clerk of this Court notified Appellant that the filing fee in this

appeal is due. See TEX. R. APP. P. 5. Appellant was informed that failure to remit the filing fee on or before August
7, 2017, would result in the Court’s taking appropriate action, including dismissal of the case without further notice.
See TEX. R. APP. P. 42.3(c). The date for remitting the filing fee has passed, and Appellant has not complied with
the Court’s request. Thus, Appellant’s appeal is also subject to dismissal for failure, after notice, to comply with
Rule 5. See id.




                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                            AUGUST 9, 2017


                                         NO. 12-17-00233-CV


                                  JOHN FORRESTER,
                                      Appellant
                                         V.
                         RON MEISSNER AND CONNIE MEISSNER,
                                      Appellees


                                Appeal from the 115th District Court
                          of Upshur County, Texas (Tr.Ct.No. 16-00056)

                    THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.